WILLIAMS, J.
Frank Lerch was arrested in Sandusky oh affidavit charging him with disorderly conduct in violation of a city ordinance. After being found guilty and sentenced in Municipal Court, he filed motion to arrest judgment, raising the question of the sufficiency of the affidavit.
This motion being refused, he prosecuted error to the Erie Common Pleas, which affirmed the judgment o£ the Sandusky Municipal Court.
Error was then prosecuted to the Court of Appeals which held:
1.Said ordinance of Sandusky specifically defines disorderly conduct.
2. Said ordinance being penal in nature requires strict construction.
3. The conduct charged in the affidavit did not come within the purview of offenses outlined in said ordinance.
4. The affidadit was therefore insufficient to warrant conviction thereunder.
Judgments of lower courts reversed.